15 N.Y.3d 763 (2010)
933 N.E.2d 208
906 N.Y.S.2d 809
KRISTOPHER KOHL, Appellant,
v.
AMERICAN TRANSIT INSURANCE COMPANY, Respondent.
Court of Appeals of New York.
Argued June 3, 2010.
Decided July 1, 2010.
David Katz & Associates, LLP, New York City (Salvatore J. Sciangula of counsel), for appellant.
Marjorie E. Bornes, New York City, for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
*764 Kristopher Kohl, a passenger in a taxicab, was sued by a bicyclist who claimed that he was injured when Kohl opened the taxi's door. The Appellate Division correctly held that Kohl was not insured under the taxi owner's policy of automobile liability insurance. The policy says that it "shall inure to the benefit of any person legally operating" the insured vehicle in the business of the insured. The word "operating" cannot be stretched to include a passenger's riding in the car or opening the door.
Order affirmed, with costs, in a memorandum.